                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEBRASKA

NATIONWIDE AGRIBUSINESS
INSURANCE, an Iowa corporation, as
subrogee of Cooperative Producers, Inc., a                                    8:20CV58
Nebraska Corporation;

                           Plaintiff,                                          ORDER

         vs.

THE GSI GROUP, LLC, a Delaware
corporation; and AGCO CORPORATION
OF DELAWARE, a Delaware corporation;

                           Defendants.
-----------------------------------------------------------
THE GSI GROUP, LLC, a Delaware
corporation and AGCO CORPORATION OF
DELAWARE, a Delaware corporation,

                           Third-Party Plaintiffs,

         vs.

TODD & SARGENT, INC., an Iowa
corporation,

                           Third-Party Defendant.


       This matter comes before the Court on the parties’ Joint Stipulation and Motion to

Dismiss with Prejudice (Filing No. 70). The Court being advised in the premises finds that

such an Order is proper.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that this action be

dismissed with prejudice, with each party to bear their own costs.

       Dated this 21st day of June, 2021.

                                                              BY THE COURT:

                                                              s/ Joseph F. Bataillon
                                                              Senior United States District Judge
